Citation Nr: 0916548	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-38 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity.  

2. Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity.  

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1963 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. The peripheral neuropathy of the right upper extremity is 
manifested by occasional tingling and numbness in the hand, 
which does not more nearly approximate or equate to moderate 
incomplete paralysis of the affected nerve. 

2. The peripheral neuropathy of the left upper extremity is 
manifested by occasional tingling and numbness in the hand, 
which does not more nearly approximate or equate to moderate 
incomplete paralysis of the affected nerve. 

3. The Veteran's service-connected disabilities are: diabetes 
mellitus, 20 percent disabling; peripheral neuropathy of the 
right lower extremity, 20 percent disabling; peripheral 
neuropathy of the left lower extremity, 20 percent disabling; 
peripheral neuropathy of the right upper extremity, 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, 10 percent disabling; and erectile dysfunction, 
zero percent disabling; the combined rating is 60 percent for 
disabilities from a common etiology, that is, diabetes 
mellitus and the complications of diabetes mellitus. 

4. The service-connected disabilities do not preclude the 
Veteran from securing or following a substantially gainful 
occupation. 




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 8515 (2008).

2. The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 8515 (2008).

3. The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.16 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in January 2006 and in July 2006.  The notice included 
the type of evidence needed to substantiate the claims for 
increase, namely, evidence that the disabilities had 
increased in severity and the effect that worsening has on 
the claimant's employment and daily life.  The notice 
included type of evidence needed to substantiate the claim 
for a total disability rating, namely, that he was unable to 
secure or follow a substantial gainful occupation as a result 
of service-connected disabilities provided that if there was 
one disability, the disability shall be ratable at 60 percent 
or more, and if there were two or more disabilities, at least 
one disability was rated 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf. The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements 
of the claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008) (evidence demonstrating a worsening or increase 
in severity of a disability and the effect that worsening has 
on employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).  

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, the 
notice contained a Type One error (failure to notify the 
veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  See Mayfield v. Nichlson, 19 Vet. App. 
103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki, slip op. at 14. 

In this case, in the rating decision of January 2007, a copy 
of which was sent to the Veteran, the RO notified the Veteran 
that a higher evaluation for peripheral neuropathy of each 
upper extremity was not warranted in the absence of evidence 
of moderate incomplete paralysis of the hand, which is the 
criterion for the next higher rating.  Then in statement of 
the case issued to the Veteran in November 2007 the RO cited 
to Diagnostic Code 8515, under which the Veteran is rated, 
and the criteria for the next higher rating, moderate 
incomplete paralysis of the hands.  
Thereafter the Veteran had the opportunity to submit 
additional argument and evidence, and the claims for increase 
were readjudicated in the supplemental statement of the case 
issued to the Veteran in February 2008.  

Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to obtain a higher rating for peripheral neuropathy of 
the upper extremities, and after providing the Veteran with 
the notice, the RO readjudicated claims in the supplemental 
statement of the case. 

Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating and then readjudicated the claims, 
the post-adjudicatory notice and opportunity to develop the 
case that was provided during the administrative appellate 
proceeding rendered the limited VCAA notice error non-
prejudicial as the error did not affect the essential 
fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and records 
of the Social Security Administration and afforded the 
Veteran VA examinations in November 2006 and in October 2007.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

Peripheral Neuropathy of Right and Left Upper Extremities

The Veteran has been awarded a separate 10 percent rating for 
the right and left upper extremities under Diagnostic Code 
8515.  

The criterion for the next higher rating, 30 percent, under 
Diagnostic Code 8515 for the major upper extremity is 
moderate incomplete paralysis of the median nerve.  The 
criterion for the next higher rating, 20 percent, under 
Diagnostic Code 8515 for the minor upper extremity is 
moderate incomplete paralysis of the median nerve. 

Factual Background 

VA records show that in December 2004, the Veteran had gross 
sensation in all extremities, strength was 5/5 in all 
extremities, reflexes were 2+ and symmetrical in all 
extremities, and coordination and gait were normal.  

On VA examination in July 2005, the Veteran complained of 
infrequent tingling and numbness in his hands, which subsided 
after a few minutes when he moved his fingers, and which did 
not interfere with daily activities.  Evaluation revealed no 
muscle wasting.  Range of motion of the joints was normal.  
Motor strength and sensation were normal, and the reflexes 
were normal.  

On VA examination in November 2006, the Veteran had no 
complaint consistent with peripheral neuropathy of the upper 
extremities.  Strength was 5/5 in all extremities and the 
reflexes were 2+ and symmetrical in all extremities.  
Sensation was intact.  There was no obvious evidence of 
peripheral neuropathy of the upper extremities. 

On VA examination in October 2007, the Veteran denied any 
numbness and tingling in his upper extremities.  Motor 
strength was 5/5 in all extremities.  The deep tendon 
reflexes were 2+ in all four extremities.  Vibratory sense 
and proprioception were intact.   

Analysis 

In the absence of objective evidence of motor or sensory 
deficit in either upper extremity, moderate incomplete 
paralysis of either upper extremity is not demonstrated.  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether a claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate. There must be a 
comparison between the level of severity and symptomatology 
of a service-connected disability with the established 
criteria.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the  disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the rating criterion reasonably describe the Veteran's 
disability levels and symptomatology, and provided for a 
greater evaluation for more severe symptoms. For these 
reasons, the disability picture in this case is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate.  

Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1). 

A Total Disability Rating 

Rating Policy

A total disability rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities. 
Provided that if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  For the 
purpose of one 60 percent disability, disabilities resulting 
from a common etiology are considered as one disability. 38 
C.F.R. § 4.16(a).

Factual Background 

The Veteran's service-connected disabilities are: diabetes 
mellitus, 20 percent disabling; peripheral neuropathy of the 
right lower extremity, 20 percent disabling; peripheral 
neuropathy of the left lower extremity, 20 percent disabling; 
peripheral neuropathy of the right upper extremity, 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, 10 percent disabling; and erectile dysfunction, 
zero percent disabling; the combined rating is 60 percent for 
disabilities from a common etiology, that is, diabetes 
mellitus and the complications of diabetes mellitus, namely, 
peripheral neuropathy of the upper and lower extremities. 

Records of the Social Security Administration show that the 
Veteran was awarded disability benefits, beginning in January 
2003, for bipolar disorder and degenerative joint disease. 

In June 2006, the Veteran filed a claim for a total 
disability rating.  He indicated that he had work experience 
as an electrician, that he became too disabled to work in 
2003, and that he had a GED. 

On VA examination in November 2006, the Veteran stated that 
he worked as an electrician for forty-four years and he quit 
work in 2003 because he did not have enough stamina to 
complete a full day's work.  The examiner expressed the 
opinion that diabetes mellitus and peripheral neuropathy 
would not limit the Veteran's employability in his previous 
job as an electrician.  

On VA examination in October 2007, the examiner stated that 
the Veteran's medical conditions were stable and would not 
limit his employability as an electrician, but the neuropathy 
in the lower extremities prevented him from standing or 
walking for a prolonged time.  

Analysis 

As the Veteran meets the percentage requirements of 60 
percent for disabilities having a common etiology for 
consideration of a total disability rating, the remaining 
question is whether the service-connected disabilities 
preclude the Veteran from securing or following a 
substantially gainful occupation. 

After a careful review of the entire record, the Board's 
finds that the evidence does not show that the Veteran 
currently has been rendered unemployable based on his 
service-connected disabilities.

The record shows that the Veteran receives disability 
benefits from the Social Security Administration for 
nonservice-connected bipolar disorder and degenerative joint 
disease, which can not be considered in determining 
unemployability under 38 C.F.R. § 4.16(a).  

As for the effect of the service-connected disabilities on 
employability, two VA examiners expressed the opinion that 
diabetes mellitus and peripheral neuropathy would not limit 
the Veteran's employability, even though one examiner did 
acknowledge that neuropathy in the lower extremities 
prevented him from standing or walking for a prolonged time.  
There is no other medical opinion of record addressing the 
Veteran's employability from the point of view of his 
service-connected disabilities. 

After consideration of the medical record and the Veteran's 
assertions, the Board finds that weight of the evidence is 
against the claim for a total disability rating. Although the 
service-connected disabilities may present difficulties in an 
occupational environment, the service-connected disabilities 
do not prevented the Veteran from securing or following a 
substantially gainful occupation. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

As the Veteran meets the percentage requirements of 60 
percent for disabilities having a common etiology for 
consideration of a total disability rating under 38 C.F.R. 
§ 4.16(a), the claim need not be referred for an 
extraschedular consideration under 38 C.F.R. § 4.16(b). 


ORDER

A rating higher than 10 percent for peripheral neuropathy of 
the right upper extremity is denied.  

A rating higher than 10 percent for peripheral neuropathy of 
the left upper extremity is denied.  

A total disability rating for compensation based on 
individual unemployability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


